DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the informality issue identified on page 1 of the first Office action, Applicant has addressed the same by appropriate amendments to claims 3 and 6. 
With respect to the rejection of claims 1-9 and 11-21 under 35 U.S.C. 112, the rejection has been obviated by the amendments to claims 1, 3, 6 and 21, considered in light of the Applicant’s arguments (Reply, pp. 8-10).  In particular as to claims 1 and 3, Applicant’s representations as to the meaning and scope of “first,” “second” and “third” ratios of operating conditions serve to address the indefiniteness issue raised on page 3 of the first Office action.  Further as to claims 1, 3 and 6, Applicant’s explanation clarifying the meaning and scope of “single catalyst system” and “bimodal catalyst system,” and of the subject matter encompassed by “determining an offset” adequately addresses the indefinite issues raised on page 4 of said action.  Finally, the amendment to claim 21 is deemed to eliminate any potential inconsistency vis-à-vis the method steps of parent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Claims 1-6 and 11-21 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-13-22